DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/21/2021 has been entered. Claim 1, 21, and 31 have been canceled. Claims 2-9, 11-18, and 20 have been amended. Claims 2-20 are pending.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20160026253 teaches an augmented reality system comprises an image capturing device to capture one or more images, the one or more images corresponding to a field of the view of a user of a head-mounted augmented reality device, and a processor communicatively coupled to the image capturing device to extract a set of map points from the set of images, to identify a set of sparse points and a set of dense points from the extracted set of map points, and to perform a normalization on the set of map points. 20170017299 a portable eye tracker device is provided. The portable eye tracer device may include a frame, at least one optics holding member, a movement sensor, and a control unit. The frame may be a frame adapted for wearing by a user. The at least one optics holding member may include at least one illuminator configured to selectively illuminate at least a portion of at least one eye of the user, and at least one image sensor configured to capture image data 
Prior arts fail to disclose or suggest a wearable display system comprising: a head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display; first images of the eye of the wearer captured at a first frame rate and a first exposure time; and second images of the eye of the wearer captured at a second frame rate greater than or equal to the first frame rate and at a second exposure time less than the first exposure time; and wherein to analyze the second images, the at least one hardware processor is programmed to: apply a threshold to the second images, identify non-maxima in the second images, or suppress or remove non- maxima in the second images; identify a search region for the reflection of the light source in a current image from the second images based at least partly on a position of the reflection of the light source in a previous image from the second images and determine whether a velocity of the reflection of the at least one light source is different from the common velocity by more than a threshold amount.
Claim 4, prior arts fail to disclose or suggest a wearable display system comprising: a head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display; at least one 
Claim 5, prior arts fail to disclose or suggest a wearable display system comprising: a head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display; at least one light source configured to direct light toward the eye of the wearer; at least one eye-tracking camera configured to capture: first images of the eye of the wearer 
Claim 6, prior arts fail to disclose or suggest a wearable display system comprising: a head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display; at least one light source configured to direct light toward the eye of the wearer; at least one eye-tracking camera configured to capture: first images of the eye of the wearer captured at a first frame rate and a first exposure time; and second images of the 
Claim 17, prior arts fail to disclose or suggest a wearable display system comprising: a head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display; at least one light source configured to direct light toward the eye of the wearer; at least one eye-tracking camera configured to capture: first images of the eye of the wearer captured at a first frame rate and a first exposure time; and second images of the eye of the wearer captured at a second frame rate greater than or equal to the 
Claim 18, prior arts fail to disclose or suggest a wearable display system comprising: a head-mounted display configured to present virtual content by outputting light to an eye of a wearer of the head-mounted display; at least one light source configured to direct light toward the eye of the wearer; at least one eye-tracking camera configured to capture: first images of the eye of the wearer captured at a first frame rate and a first exposure time; and second images of the eye of the wearer captured at a second frame rate greater than or equal to the first frame rate and at a second exposure time less than the first exposure time; and at least one hardware processor communicatively coupled to the head-mounted display and the at least one eye-tracking camera, the at least one hardware processor programmed to: analyze the first images to determine a center of a pupil of the eye; analyze the second images to determine a position of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/12/2021